Title: To Thomas Jefferson from “A Merchant of Charleston”, 19 January 1803
From: “A Merchant of Charleston”
To: Jefferson, Thomas


          
            Sir/
            Charleston South Carolina19th January 1803
          
          I take the liberty of addressing you on a subject which I conceive of consequence; a certain Mr Campbell lately imported into this port a Quantity of Dry Goods from Europe and according to the custom House Rules at this place, lodged his Entry, but with false Invoices to amount of about 3 or 4 thousand pounds Sterling instead of 7 or 8 Thousand pounds with intent to defraud the Revenue of about ½ the Duty thereon which would probably have amountingd to 6 or 7 thousand Dollars, on one of the Clerks mentioning this matter to the Collector he gave directions to have the Goods brought to the Custom House, in consequence of which the importer withdrew his Entry & false invoices, without having taken the oath thereon which is usually done the next day; the collector afterwards commenced an action against him—but at trial he was discharged as there was no proof against him—had the Collector done his Duty by not informing the importer of his suspicions, but suffered him to swear to his Entry & invoices which he would have done, then the proof would have been enough to have forfeited the Goods; instead of which the Collector put him in the way of escaping the Law, and even went so far as to send his own Son to a Lawyer with Campbell the importer to take advice from him as defendant & also said publicly in his office that he would pay the Lawyers fee himself—as Campbell said he had not money to do it, this transaction is well known in this City. I have therefore thought proper to communicate the matter to you secretly, though it could be publicly proved if necessary—this while an officer is placed by Government to execute the Laws and detect & punish Rogues who attempt to defraud the Revenue he puts him in the Road to escape justice & encourages him to continue his malpractices, & at the same time discourages honest men from paying the full Duties on the Goods which they may import—This Mr Campbell has since made another entry of these Goods and lodged other Invoices to calculate the Duty on, which amount to nearly if not quite double the amount of the false ones first lodged & afterwards taken away—
          There are several other transactions of this Collector which require correction—the Drawback Business is done by his Son a Lad lately from College, who is not acquainted with the Quality of Goods & rates of the Duties which he calculates frequently before the impost Entry is calculated, & these entries are certified by persons in the Naval office equally as ignorant as himself—the cancelling of Exportation Bonds has been neglected for several months past, most of the Entries for goods imported in October last are yet uncalculated as he has discharged a number of his Clerks within a few months wishing to make as much from his office as possible; in consequence of which the Business since 1st Oct last has not been kept up as before, which is a great inconvenience to the Merchant and no doubt must be so to Government provided he does not send on all his Accounts & Returns within the times prescribed by Law—As I have had frequent occasions to transact Business at the Custom House, these facts have come within my knowledge and can be proved in case an enquiry is made into them—I therefore hope you will be pleased to take them into your serious consideration. I am decidedly of opinion that the interest & economy of the Government would be promoted greatly if Congress or yourself would appoint a proper person to visit & examine the manner of executing the different Departments of the Custom House Business in the Custom Houses of the United States, as it is impossible at present for the different blunders & negligences of all the officers to be Known to Government—In this port the naval officer is governed by the Collector in allmost every instance of his official Duty, instead of his being a check on the Collector—in fact several other instances of neglect & improper conduct could be produced, but those before mentioned are in my opinion sufficient at present to induce you to consider whether some correction ought or ought not to take place—
          
          You will no doubt keep this communication secret, from this collector as my object is not to be considered as an informer, but to have Custom House transactions executed properly, which is very far from being the Case at present in the united States—
          with Sentiments of consideration, I remain Your Humble Servant
          
            A Merchant of Charleston
          
        